Order, Supreme Court, Bronx County (Stanley Green, J.), entered December 20, 2001, which, inter alia, granted the motion of defendant City of New York for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The statutory and administrative sections relied on by plaintiff did not mandate the City to discontinue public assistance benefits, including homemaker services, to nonparty Clifford Miles, who assaulted plaintiff while she was providing homemaker services pursuant to a contract between her employer and the City. Rather, the cited statutes and internal agency rules committed the decision as to whether to discontinue public assistance benefits to the City’s discretion, and the City may not be held liable for exercising its discretion as it did (see Haddock v City of New York, 75 NY2d 478, 484 [1990]). In addition, there was no direct contact between the City and plaintiff such as to create a “special relationship,” and thus a basis for municipal liability in negligence (see Cuffy v City of New York, 69 NY2d 255, 260 [1987]). Concur — Mazzarelli, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.